             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:18 CV 175 MOC WCM

RONALD WAYNE SPANN,                     )
                                        )
                    Plaintiff,          )
                                        )
v.                                      )
                                        )
FRANK PERRY, Secretary of NCDPS,        )
sued in his individual and official     )
capacity, GEORGE T. SOLOMON,            )               ORDER
Director of NCDPS, sued in his          )
individual and official capacity,       )
PAULA SMITH, Director of Medical        )
Services NCDPS, sued in her             )
individual and official capacity,       )
MICHAEL SLAGLE, Administrator           )
of Mountain View Correctional           )
Institution, sued in his individual and )
official capacity, DEXTER GIBBS,        )
Assistant Administrator MVCI, sued      )
in his individual and official          )
capacity, CHRISTOPHER CRAWFORD, )
Assistant Superintendent of Custody     )
MVCI, sued in his individual and        )
official capacity, ROBERT UHREN,        )
Physician MVCI, sued in his individual )
and official capacity, NORMA MELTON, )
Head Nurse MCVI, sued in her            )
individual and official capacity, JAMIE )
GRINDSTAFF, Nurse MCVI, sued in         )
her individual and official capacity    )
                                        )
                    Defendants.         )
________________________________        )




    Case 1:18-cv-00175-MOC-WCM Document 64 Filed 11/19/20 Page 1 of 3
      This matter is before the Court on a Motion to Seal Plaintiff’s Medical

Records Attached to the Affidavit of Robert L. Uhren, Jr., M.D. (the “Motion to

Seal,” Doc. 59). By the Motion to Seal, Defendant Robert L. Uhren, Jr., M.D.

seeks leave to file numerous pages of medical records under seal. The records

are attached to an affidavit submitted in support of Defendant’s Motion for

Summary Judgment. See Docs. 57 & 58.

      In evaluating a motion to seal, the Court must “(1) provide public notice

of the request to seal and allow interested parties a reasonable opportunity to

object, (2) consider less drastic alternatives to sealing the documents, and (3)

provide specific reasons and factual findings supporting its decision to seal the

documents and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218

F.3d 288, 302 (4th Cir. 2000).

      Here, Defendant contends that Plaintiff’s medical treatment is at issue,

that the records contain information pertaining to Plaintiff’s medical condition,

diagnoses, and complaints, and that such information is protected health

information. Doc. 59, p. 1.      Further, Defendant asserts that “there is no

alternative to establish the necessary facts or to present the information

without its placement under seal.” Id.

      Having reviewed the Motion to Seal and after consideration of the

requirements of LCvR 6.1, the undersigned will grant the request. The Motion

to Seal has been pending since November 12, 2020, and the public has been

                                         2

    Case 1:18-cv-00175-MOC-WCM Document 64 Filed 11/19/20 Page 2 of 3
provided with adequate notice of it. Considering the nature of the medical

records, the public’s right of access to such information is substantially

outweighed by Plaintiff’s interest in protecting the information, and sealing is

necessary to protect Plaintiff’s privacy interests. See Aiken v. Lee, NO. 1:17-

cv-97-FDW, 2019 WL 6833882, at * 7 (W.D.N.C. Dec. 13, 2019) (sealing medical

records filed in support of motion for summary).

      IT IS THEREFORE ORDERED that the Motion to Seal Plaintiff’s

Medical Records Attached to the Affidavit of Robert L. Uhren, Jr., M.D. (Doc.

59) filed by Defendant Robert L. Uhren, Jr., M.D. is GRANTED and the

medical records attached to the Affidavit of Robert L. Uhren, Jr., M.D. (Docs.

58-2 through 58-74) shall be sealed until further Order of the Court.



                                  Signed: November 19, 2020




                                       3

    Case 1:18-cv-00175-MOC-WCM Document 64 Filed 11/19/20 Page 3 of 3
